Citation Nr: 1519447	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  12-25 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairments caused by non-service connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran is presently rated for traumatic arthritis and tendonitis, left shoulder, evaluated as 20 percent.  The schedular threshold for TDIU is not met.  38 C.F.R. §§ 4.16, 4.25.  Consideration of an award of TDIU must also take into account whether a TDIU is warranted on an extraschedular basis.  However, the Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v Principi, 15 Vet. App. 1 (2001).  The cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set of a schedular rating, should be submitted to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  In this case, more development is needed before a determination can be made on whether the Veteran's service-connected shoulder disability results in unemployability, such that review by the Director, Compensation Services, is necessary.  

Evidence received from the Social Security Administration includes a Form SSA-831-C3, Disability Determination and Transmittal, which indicates that the SSA considers the Veteran disabled with a primary diagnosis of peripheral vascular artery disease and a secondary diagnosis of chronic pulmonary insufficiency.  No more detail on what the rational is for the SSA's determination that the Veteran is disabled is provided.  Further review of the evidence submitted by SSA shows the Veteran listed arthritis as one of the multiple conditions that limit his ability to work.  In light of this, the Board finds it necessary that an attempt be made to acquire, from SSA, any documentation, such as a written decision, that provide more detail about what conditions the SSA considers disabling.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 3.159(c)(2).

Also, the most recent VA treatment records associated with the claims file come from August 2013.  As the claim is being remanded, an attempt should be made to associate more recent VA treatment records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, all relevant records from August 13, 2013 through the present.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2014). 

2. Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2014).  

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




